Case: 12-14257   Date Filed: 03/18/2013   Page: 1 of 6

                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14257
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-665-541



VEACESLAV ANATOLII SEPTELICI,

                                                                    Petitioner,


                                  versus


US ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 18, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
                 Case: 12-14257        Date Filed: 03/18/2013       Page: 2 of 6

       Petitioner Veaceslav Septelici seeks review of the Board of Immigration

Appeals’ (BIA’s) order affirming the Immigration Judge’s (IJ’s) denial of his

application for asylum. We dismiss Septelici’s petition in part and deny it in part.

                                                 I.

       Septelici, a native and citizen of Moldova, entered the United States as a

nonimmigrant exchange visitor with authorization to remain until September 12,

2009. On November 2, 2009, he filed an application for asylum. 1 But Septelici

failed to appear at his asylum interview, so the Department of Homeland Security

initiated removal proceedings, charging him as removable under 8 U.S.C.

§ 1227(a)(1)(B) as an alien who remained in the country longer than permitted.

       Along with his application, Septelici submitted the United States

Department of State’s 2009 Country Report for Moldova, which provided

background information on ethnic tensions between Romanian-speaking and

Russian-speaking Moldovans. The report also discussed the country’s political

climate, including unrest that peaked after an April 2009 election.

       At a hearing before an IJ, Septelici testified that he was a student in Moldova

in April 2009 when communists were re-elected to political office through what

many believed to be a fraudulent election. Two days after the election, Septelici

1
  Septelici also initially filed applications for withholding of removal and relief under the United
Nations Convention Against Torture. Because he does not meaningfully challenge the denial of
these forms of relief, he has abandoned these claims. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).
                                                 2
              Case: 12-14257      Date Filed: 03/18/2013   Page: 3 of 6

gathered with thousands of other students to protest. He and his peers spoke and

held banners bearing slogans such as “down with the communists.”

      The following evening, Septelici was returning home from class when four

masked individuals attacked him. He testified that his attackers beat him with their

fists and hard objects because he “want[ed] to be united with Europe” and “to have

the Romanian language spoken” in Moldova. They also said “that they were going

to teach all of us students how to stay in class instead of go out and protest.”

During the attack, Septelici briefly lost consciousness. Afterwards, at a hospital, a

doctor noted that Septelici had signs of a beating on his body and face. He spent

the next two weeks afraid to leave home, and during that time media reports

indicated that other students were attacked, some by masked police. Medical

records show that Septelici’s injuries had completely healed within a month.

Based on these events, Septelici testified that he was afraid to return to Moldova.

      The IJ found Septelici’s testimony credible but denied his asylum

application, concluding that the evidence did not establish Septelici had suffered

persecution. Specifically, the IJ concluded that the isolated attack, which occurred

during a period of extreme civil unrest, did not amount to the harm required to

constitute persecution. And the IJ found that there was no connection between the

attack and Septelici’s political opinion. The IJ did not discuss whether Septelici

had a well-founded fear of future persecution.


                                           3
              Case: 12-14257     Date Filed: 03/18/2013   Page: 4 of 6

      Septelici appealed to the BIA, and did not address whether he feared future

persecution. The BIA expressly adopted and affirmed the IJ’s past-persecution

decision but also, sua sponte, determined that Septelici lacked a well-founded fear

of future persecution. This is Septelici’s appeal.

                                           II.

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Here, the BIA expressly adopted the IJ’s opinion, so we review the IJ’s decision as

well. We review the IJ’s and the BIA’s legal conclusions de novo and factual

determinations under the highly deferential substantial-evidence test, affirming the

decision “if it is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. at 1283-84. We will only reverse a finding

of fact where the record compels it, not if it merely supports a contrary conclusion.

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009).

      An asylum applicant must meet the Immigration and Nationality Act’s

definition of “refugee,” which includes:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.



                                           4
              Case: 12-14257     Date Filed: 03/18/2013    Page: 5 of 6

8 U.S.C. § 1101(a)(42)(A). Thus, to meet this definition, the applicant must

demonstrate (1) past persecution on account of a statutorily listed factor, or (2) a

well-founded fear that the statutorily listed factor will cause future persecution.”

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (internal quotation

marks omitted). Because Septelici did not argue to the BIA that he had a well-

founded fear of future persecution, even though the BIA sua sponte addressed the

topic, we are precluded from reviewing that issue. Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). We therefore dismiss the

portion of Septelici’s petition pertaining to future persecution and address only

whether the IJ and BIA erred in concluding that Septelici did not demonstrate past

persecution on account of his political opinion.

                                          III.

      The record does not compel reversal of the IJ’s and BIA’s conclusions that

Septelici failed to demonstrate past persecution. Persecution is “an extreme

concept, requiring more than a few isolated instances of verbal harassment or

intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

Further, verbal threats “in conjunction with [a] minor beating” do not compel the

conclusion that a petitioner suffered persecution. Djonda v. U.S. Att’y Gen., 514

F.3d 1168, 1174 (11th Cir. 2008). In Djonda, we held that substantial evidence

supported the BIA’s conclusion that a petitioner’s beating was minor when the


                                           5
                Case: 12-14257       Date Filed: 03/18/2013      Page: 6 of 6

BIA relied on medical documents indicating that, after being beaten, kicked, and

detained for 36 hours by police, the petitioner suffered only “scratches and

bruises.” Id. In this case, Septelici’s medical records – on which the IJ and BIA

relied – indicated that he suffered only bruising and contusions from the beating.

Just as in Djonda, therefore, substantial evidence supports the IJ’s and BIA’s

conclusions that Septelici’s beating was minor and, even when combined with the

attackers’ verbal threats, did not constitute persecution. See id. Accordingly, we

deny his petition based on past persecution. 2

       PETITION DISMISSED IN PART and DENIED IN PART.




2
 Because we conclude that Septelici’s attack did not amount to persecution, we need not address
whether substantial evidence supports the IJ’s and BIA’s conclusions that Septelici failed to
establish a nexus between the attack and his political opinion.
                                               6